Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

1.	Claim(s) 2-6, 9-14 and 17-19 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Schwirian (US 2011/0107622).
Regarding Claim 2, Schwirian discloses a clipless cycling shoe comprising: an upper (20); and a non-symmetrical baseplate (30; as seen in Fig.5, 30 is not symmetrical) comprising: a reinforced medial portion; a lateral portion adjacent the reinforced medial portion (See annotated Figure below), wherein the reinforced medial 

    PNG
    media_image1.png
    440
    778
    media_image1.png
    Greyscale



Regarding Claim 3, Schwirian discloses a clipless cycling shoe of Claim 2, wherein, in at least a portion of the reinforced medial portion, a thickness of the medial support structure is greater at a medial side of the medial support structure than at a lateral side of the medial support structure (See annotated Figure below).  

    PNG
    media_image2.png
    391
    735
    media_image2.png
    Greyscale


Regarding Claim 4, Schwirian discloses a clipless cycling shoe of Claim 3, wherein the top portion (42) of the medial support structure comprises a substantially uniform thickness, and the bottom portion (41) of the medial support structure comprises a substantially uniform thickness (See annotated Figure associated with Claim 1 & Fig.4).  

Regarding Claim 5, Schwirian discloses a clipless cycling shoe of Claim 4, wherein the thickness of the bottom portion (41) of the medial support structure is greater than the thickness of the top portion (42) of the medial support structure (para.33; ‘three layers of the carbon fiber textile may be utilized for ground portion 41, two layers of the carbon fiber textile may be utilized for footbed portion 42’).  



Regarding Claim 9, Schwirian discloses a clipless cycling shoe of Claim 2, wherein the core material (50) comprises a noncompressible material (para.34; i.e. ‘rigid polyurethane foam’).  

Regarding Claim 10, Schwirian discloses a clipless cycling shoe of Claim 2, wherein the core material (50) comprises polyurethane foam (para.34).  

Regarding Claim 11, Schwirian discloses a clipless cycling shoe of Claim 2, wherein the top portion and the bottom portion of the medial support structure comprise carbon fiber (para.31-33). 
 
Regarding Claim 12, Schwirian discloses a clipless cycling shoe of Claim 2, wherein the medial sidewall wraps around at least a portion of a medial side of the upper (15 of 20)(See annotated Figure associated with Claim 1).  



Regarding Claim 14, Schwirian discloses a clipless cycling shoe of Claim 13, wherein the closure system is adjustable to cause the flexible material to at least partially conform to a lateral side of a wearer's foot (para.26).  

Regarding Claim 17, Schwirian discloses a clipless cycling shoe of Claim 2, wherein the baseplate comprises a removable heel pad (23)(para.26; i.e. sockliner 23 extends in the heel region and therefore is a heel pad, inasmuch as has been claimed).  

Regarding Claim 18, Schwirian discloses a clipless cycling shoe of Claim 2, wherein a bottom surface (41) of the reinforced medial portion is substantially smooth (as seen in Fig.3A-4).  

Regarding Claim 19, Schwirian discloses a clipless cycling shoe of Claim 2, wherein the baseplate (30) further comprises a plurality of cleat mounting holes (31) that pass through the reinforced medial portion of the baseplate (as seen in Fig.5).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwirian (US 2011/0107622) in view of Grenzke (US 2010/0319216).
Regarding Claim 15, Schwirian discloses the invention substantially as claimed above. Schwirian does not disclose wherein the closure system comprises a ratcheting mechanism. However, Grenzke teaches a closure system for footwear comprising a ratcheting mechanism (110; para.27).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the closure system of Schwirian for the ratcheting mechanism of Grenzke as a simple substitution of one well known type of 

Regarding Claim 16, Schwirian discloses the invention substantially as claimed above. Schwirian does not disclose wherein the closure system comprises a dial closure mechanism.  However, Grenzke teaches a closure system for footwear comprising a dial closure mechanism (110; para.27).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the closure system of Schwirian for the dial closure mechanism of Grenzke as a simple substitution of one well known type of footwear closure system for another, in order to yield the predictable result of providing a secure manner in which to fasten the footwear to a user’s foot such that it does not slip off when in use.

3.	Claims 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwirian (US 2011/0107622) in view of Okajima (US 5,406,723).
Regarding Claim 20, Schwirian discloses the invention substantially as claimed above. Schwirian does not disclose wherein the baseplate further comprises an orifice extending through top and bottom surfaces of the lateral portion of the baseplate, wherein the orifice is positioned forward of the plurality of cleat mounting holes. However, Okajima teaches a cycling shoe having a baseplate (4) with an orifice (8; Co.3, lines 66-67) extending through top and bottom surfaces of a lateral portion (i.e. 8 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the baseplate of Schwirian to have an orifice, as taught by Okajima, in order to provide air holes which allow ventilation of the footwear so a user’s foot remains dry when the footwear is in use.

Regarding Claim 21, When in combination Schwirian and Okajima teach a clipless cycling shoe of Claim 20, further comprising an insole (23; which extends the full length of the footwear), wherein the insole (of Schwirian) covers the orifice (of Okajima).


	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but are moot in view of the newly modified ground(s) of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MEGAN E LYNCH/           Primary Examiner, Art Unit 3732